Citation Nr: 1342544	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-41 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, the Veteran presented sworn testimony during a formal RO hearing.  A transcript of the hearing has been associated with the Veteran's VA claims file.  The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in May 2011; however, as noted by his representative, he cancelled his hearing request.

In March 2013, the Board remanded the claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an August 2013 supplemental statement of the case (SSOC).  


FINDING OF FACT

The Veteran has an adjustment disorder with anxiety and depression that is as likely as not related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, an adjustment disorder with anxiety and depression was incurred during his active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran contends that he incurred an acquired psychiatric disorder as a result of his military service.  Specifically, he claims that his high stress military occupational specialty (MOS) of recruiter caused him to develop an acquired psychiatric disorder to include generalized anxiety disorder (GAD) and adjustment disorder with anxiety and depressed mood.

The Veteran's DD-214 demonstrates that he served as a recruiter for 14 years and 9 months.  His service treatment records (STRs), including his March 1997 retirement examination, are absent any documentation of in-service psychological complaints.

VA treatment records dated in April 2008 and September 2008 document a continuing diagnosis of adjustment disorder with depressed mood.

In support of his claim, the Veteran submitted a private psychiatric assessment.  In the June 2009 assessment, Dr. L.V.Y. diagnosed the Veteran with GAD and atypical depression.  He then opined, "I believe that both conditions are connected to and caused by longstanding stressors which happened during the 21 years in the military especially 15 years being a military recruiter."

In the March 2013 remand decision, the Board noted that Dr. L.V.Y.'s opinion was entitled to little weight of probative value as he provided no explanation for why he believed there was a relationship between the diagnosed psychiatric disability and the stresses of military service.

Accordingly, pursuant to the March 2013 remand, the Veteran was afforded a VA examination in July 2013 at which time the examiner diagnosed him with an adjustment disorder with anxiety and depressed mood.  The July 2013 VA examiner concluded that the Veteran's symptoms of anxiety and depression were caused by his service-connected disabilities.  However, he additionally stated that, "[p]rior to the onset of his severe medical difficulties, I believe the patient while on active duty did, in fact, have similar symptoms of anxiety..."  The examiner noted that during active duty, the Veteran's symptoms "were primarily due to the extreme demands of his duty assignments while on active duty."

In August 2013, the VA examiner provided an addendum in which he confirmed that his conclusions set forth in the July 2013 VA examination report remained unchanged.  He elaborated that although the Veteran did not receive psychological treatment while on active duty, his symptoms of anxiety and depression "are almost surely due to the extreme stress of his demands of his duty assignments as an Army recruiter."  He further stated that he believes the Veteran's psychological symptoms of anxiety and depression are related to his military service.  He then confirmed the diagnosis of adjustment disorder with anxiety and depressed mood, the symptoms of which are "caused by . . . obvious external stressors of previous[] job stress and have continued on now with the stress of his chronic medical conditions."

The July 2013 and August 2013 opinions of the VA examiner appear to have been based upon clinical expertise, medical research and experience as well as thorough review of the Veteran's treatment records and thoughtful analysis of the Veteran's entire history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the 'factually accurate, fully articulated, sound reasoning' for an examiner's conclusion that contributes probative value to a medical opinion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Accordingly, the competent medical evidence of record indicates the Veteran's currently diagnosed acquired psychiatric disorder was incurred during his active duty military service.  Significantly, despite the fact that the favorable opinions appear in large measure to be based on conjecture, there is no medical evidence of record that contradicts them.

In light of the positive medical opinions from the reviewing VA examiner, and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for an adjustment disorder with anxiety and depression .


ORDER

Entitlement to service connection for an adjustment disorder with anxiety and depression is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


